Citation Nr: 1332910	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disorder (GERD) prior to February 5, 2009.

2.  Entitlement to a rating in excess of 10 percent for GERD since February 5, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1991 to May 1993, March 1995 to October 2000, and May 2006 to September 2006.  He also had prior and subsequent periods of Reserve and National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for GERD and assigned a noncompensable evaluation, effective July 1, 2008.  The Veteran submitted a notice of disagreement (NOD) with respect to the assigned disability rating in January 2009 and perfected his appeal in February 2010.

In a November 2011 Supplemental Statement of the Case (SSOC), the RO granted an earlier effective date of April 23, 2008, granted a compensable evaluation of 10 percent from February 5, 2009, and continued the noncompensable rating prior to February 5, 2009.  The Veteran did not perfect an appeal of his initial assigned effective date, and therefore this issue is not on appeal.  

In October 2011, the Veteran requested a Board video conference hearing at his local RO.  He was scheduled for a September 2012 hearing and was notified of this hearing in a June 2012 letter.  In July 2012, the Veteran withdrew the hearing request in writing.

The record raises an informal claim of entitlement to service connection for a panic disorder secondary to the Veteran's service-connected asthma.  See the VA outpatient treatment note dated August 16, 2011.  This matter has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the RO for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development.  The Board must remand this case to obtain additional private treatment records.

The Veteran has been granted a noncompensable disability rating prior to February 5, 2009, and a 10 percent rating thereafter for the service-connected GERD.  He contends that his disability is more severe than what is represented by the aforementioned ratings. 

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence, including private records, necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A.  Because there are potentially pertinent outstanding medical records referenced in the record, the Veteran's claim must be remanded for compliance with VA's duty to assist the Veteran in substantiating his claim.  See id. 

February 2009 private treatment records show that the Veteran's gastroenterologist show that it was"strongly recommended that [the Veteran] be seen in the Gastroenterology Department at Cleveland Clinic for their opinion on continued medical vs. surgical therapy."  A schedule for a March 2009 appointment at the Cleveland Clinic was attached to this document.  In addition, a VA January 2010 VA treatment record indicates that the Veteran "went to Cleveland Clinic for neg gi work up 2 mo ago - 11/09."  As additional gastroenterology medical records may provide documentation of the severity of the Veteran's GERD symptoms, a remand is necessary to attempt to obtain these private treatment records prior to a decision in the instant case. 

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995). In this case a material change has been indicated by the Veteran's representative who states that the Veteran's shoulder pain (associated with GERD) continues to worsen, and therefore a new examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request properly executed, separate VA Form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Cleveland Clinic, and any other private care provider that may have provided the Veteran with treatment relevant to his GERD claims.

Upon receipt of such, VA must take appropriate action to contact the identified providers and agencies, and request complete records for treatment and proceedings related to the Veteran's GERD.  The Veteran should be informed that, in the alternative, he may obtain and submit the records himself.

2. Schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the examination is to determine the current severity of the Veteran's GERD, and its impact on his employability and daily activities. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must assess the current severity of the Veteran's GERD. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above.

3. After conducting any further development deemed warranted, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



